Name: Commission Regulation (EEC) No 3116/89 of 17 October 1989 amending Regulation No 163/67/EEC on fixing the additional amount for imports of poultry-farming products from third countries
 Type: Regulation
 Subject Matter: EU finance;  prices;  animal product
 Date Published: nan

 No L 300/ 10 Official Journal of the European Communities 18 . 10 . 89 COMMISSION REGULATION (EEC) No 3116/89 of 17 October 1989 amending Regulation No 163/67/EEC on fixing the additional amount for imports of poultry-farming products from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in order to facilitate administrative procedures and preclude the risk of market distortion, offer prices and sluice-gate prices should be compared in ecus and the free-at-frontier price should therefore be expressed in ecus using the conversion rate referred to in Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (10), as last amended by Regulation (EEC) No 2300/89 (") ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Article 8 (4) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3), as last amended by Regulation (EEC) No 1235/89, and in particular Article 8 (4) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (4), as amended by Regulation (EEC) No 4001 /87 0, and in particular Article 5 (5) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 1 636/87 Q, Article 1 The following paragraph 3 is added to Article 1 of Regulation No 163/67/EEC : '3 . The offer price shall be expressed in ecus on the basis of the prices referred to in paragraph 2, recorded in the national currency of the Member State concerned and converted into ecus using the rates referred to in Article 3a of Commission Regulation (EEC) No 31 52/85 (*), applying on the day the prices in question are recorded. However, where the prices referred to in paragraph 2 relate to a monthly period, they shall be converted into ecus using the monthly average of the rates in question . Whereas Article 8 of Regulations (EEC) No 2771 /75 and (EEC) No 2777/75 and Article 5 of Regulation (EEC) No 2783/75 make provision for fixing amounts additional to import levies on the poultry-farming products concerned where the free-at-frontier offer price is less than the sluice-gate price ; whereas the detailed rules for determining the free-at-frontier offer price are laid down in Article 1 of Commission Regulation No 163/67/EEC (8), as amended by Regulation (EEC) No 1527/73 0 ; 0 OJ No L 310, 21 . 11 . 1985, p. 1 . Article 2 This Regulation shall enter into force on 31 October 1989 . (') OJ No L 282, 1 . 11 . 1975, p. 49. (*) OJ No L 128, 11 . 5 . 1989, p. 29. (4 OJ No L 282, 1 . 11 . 1975, p. 77. (4) OJ No L 282, 1 . 11 . 1975, p. 104. O OJ No L 377, 31 . 12. 1987, p. 44. (&lt;) OJ No L 164, 24. 6 . 1985, p. 1 . 0 OJ No L 153, 13 . 6. 1987, p. 1 . ( ») OJ No 129, 28 . 6. 1967, p. 2577/67. n Ol Mn I. 154. 9 f, 1 973. n. 1 . H OJ No L 310, 21 . 11 . 1985, p. 1 . (") OJ No L 220, 29. 7. 1989, p. 8 . 18 . 10 . 89 Official Journal of the European Communities No L 300/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission